UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7161


RYAN STILLMAN LUCAS,

                Plaintiff – Appellant,

          v.

GARY L. SHIVELY; PATRICK LAMB,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cv-00055-MFU-RSB)


Submitted:   February 27, 2015            Decided:   March 5, 2015


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Fishwick, Jr., LICHTENSTEINFISHWICK, PLC, Roanoke,
Virginia, for Appellant. Jeremy E. Carroll, GLENN, FELDMANN,
DARBY & GOODLATTE, Roanoke, Virginia; Jim H. Guynn, Jr., GUYNN &
DILLON, P.C., Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ryan   Stillman       Lucas   appeals    the    district         court’s   order

granting summary judgment in favor of the Appellees on Lucas’ 42

U.S.C. § 1983      (2012)    and   state    law   claims        for   false    arrest,

false imprisonment, and malicious prosecution.                    We have reviewed

the record and find no reversible error.                 Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Shively, No. 7:13-cv-00055-MFU-RSB (W.D. Va. July 7, 2014).                        We

dispense    with    oral     argument      because       the    facts    and    legal

contentions   are    adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2